 In the Matter of THE Al. H. RITZWOLLER COMPANYandCOOPERS'INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 28Case No. C-643.-Decided September 1, 1939CooperageManufacturingIndustry-Interference,Restraint,and Coercion:anti-union statements;unsolicited,general increase in wages upon inaugurationof membership drive byunion-Unit Appropriate for Collective Bargaining:pro-duction and maintenance employees,excluding executives,foremen, and super-visory and office employees;stipulation asto-Representatives:proof of choice ;.applications for membership supported by testimony of union organizer; evi-dence not refuted by respondent-CollectiveBargaining:refusal to bargain;avoidance and delay;failure to reply to union's demand for conference;reopen-ing plant in face of recognition strike; failure to offer counterproposals;employer ordered upon request to enter into a written contract with union inthe event an agreement is reached-Strike: prolonged by unfair labor practices;strikers entitled to reinstatement uponapplication-Discrimination:refusal toreinstate 7 strikers on individual application;refusal of union's offer to call offstrike in exchange for dismissal of strikebreakers and rehiring of strikers;discharges and irregular employment;charges of,dismissed-Reinstatement:ordered-BackPay:awarded.Mr. Herbert N. Shenkin,for the Board.Mr. Otto A. Jaburek,of Chicago,Ill., forthe respondent.Mr. James J. Doyle,ofBoston, Mass.,for the Union.Mr. Walter T.Nolte,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Coopers' Inter-national Union of North America, Local, No. 28, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint dated March 7, 1938, against The M. H.Ritzwoller Company, Chicago, Illinois, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the National15 N. L.R. B., No. 3.15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, 49 Stat.449, herein called the Act.Copies ofthe complaint and notice of hearing thereon were duly served uportthe respondentand theUnion.'Withrespect to the unfair labor practices the complaint, asamended, alleged in substance:(1) that on May 14, 1937,and on anumber of specified occasions thereafter the respondent refused to,bargain collectively with the Union as the representative of a mit-jority of its production.and maintenance employees, exclusive ofsupervisory and office employees;(2) that, following a strike causedby its refusal to bargain with the Union,the respondent discour-aged membership in the Union by refusing to reemploy 28 namedemployees on certain specified dates because of their unionactivity;(3) that on September 24, 1937, the respondent refused the Union's.offer to call off the strike upon condition that the striking employees:be reinstated and strikebreakersdischarged; (4) that the respondentdiscouraged membership in the Union by discharging Adam Repo-sky on May 22, 1937, and John Gillespie on July 1, 1937,and by giv-ing irregular and discontinuous employment to McKinley Calhounfrom April17 toJune 17, 1937,because of the union activities ofthese three employees;and (5) that on and after April 1, 1937, therespondent urged, advised,and warned its employees to refrain fromunion activities,thereby, and by the foregoing acts, interfering with,,restraining,and coercing them in the exercise of the rights gilaran-teed in Section 7 of the Act.On March 14, 1938, the respondent filed.itsanswer to the complaint and on March 17, 1938, it filed anamended answer to the complaint as amended.In each it admittedthe allegations concerning the nature of its business,denied thealleged unfair labor practices,and interposed several affirmativedefenses to the allegations of unfair labor practices.Pursuant to notice,a hearing was held at Chicago, Illinois, fromMarch 14 to March 22, 1938,beforeR.N. Denham,theTrialExaminer duly designated by the Board.The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard,to examine and cross-witnesses,and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made numerous rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial'Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.1At the hearing, on March 14,1938, counselfor theBoard readinto the recordcertain.proposed amendments to the complaintand moved that the complaint be amended accord-ingly.The motion was granted. Thereafter,upon request of counsel for the respondent,the hearing was continued to March 16 to allow therespondent time to prepare its.amended answer. THE M. H. RITZWOLLER COMPANY17On May 17, 1938, copies of the Trial Examiner's Intermediatereport were.duly served on the parties.The Trial Examiner foundthat the respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Sec-tion 2 (6) and (7) of the Act, substantially as alleged in the com-plaint.With respect to the alleged discrimination within the mean-ing of Section 8 (3) of the Act, he found that the evidence failed toestablish that Adam Reposky and John Gillespie had been dischargedand that McKinley Calhoun had been given irregular and discon-tinuous employment because of union activity.As to the 28 em-ployees alleged to have been refused reinstatement because of unionactivity, the Trial Examiner found that 21 had been so refused,that 1 had in fact been discharged for the same reason, and that 2,who were unwilling to accept reinstatement up to the date of thehearing, were nevertheless entitled to reinstatement thereafter.Anadditional finding was made to the effect that Reposky, althoughlawfully discharged, had been included in the Union's blanketrequest for reinstatement on September- 24, 1937, and had beenrefused reinstatement as of that date because of union activity.TheTrial Examiner recommended that the respondent offer reinstate-ment to the 25 employees found to have been discriminated againstand make them whole for losses of pay in amounts specified in thereport, that it bargain collectively with the Union upon request, andthat it take certain other action designed to effectuate the policies ofthe Act.Thereafter the respondent filed its Exceptions to the Record andthe Intermediate Report and requested oral argument before theBoard in support of such exceptions.Pursuant to notice duly served upon all parties, a hearing washeld before the Board in Washington, D. C., on March 28, 1939, forthe purpose of oral argument.The respondent and the Union wererepresented and participated in the argument.The Board has considered the exceptions and the arguments insupport thereof and, except in so far as they are consistent with thefindings, conclusions, and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe M. H. Ritzwoller Company, an Illinois corporation maintain-ing its principal office and place of business at 4800 South HoyneAvenue, Chicago, Illinois, engages in the manufacture, sale, and dis- 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDtribution of "tight cooperage,"i.e.,barrels designed as containers:for liquid and semi-liquid products.During the year 1936,the respondent received raw materials, suchas staves,heading, unfinished lumber, hoops,and rivets,to the valueof approximately$60,000.00 per month.During the first 5 monthsof 1937,its raw-material receipts averaged approximately$70,000.04permonth.Almost all such raw materials are shipped to therespondent from States other than the State of Illinois.During the year 1936,the approximate average value of the re-spondent'sfinished products was $85,000.00 per month.Duringthe first 5 months of the year 1937,the approximate average valueof such products was $95,000.00 per month.Sixty to seventy percent of such finished products were sold and transported to cus-tomers located outside of the State of Illinois.In a field of eight tight-cooperage establishments in Illinois, therespondent is the third or fourth largest. It manufactures approxi-mately 20 per cent of the tight-cooperage output within the State ofIllinois and approximately 2 to 5 per cent of the Nation-wide output..II.THE UNIONCoopers' International Union of North America, Local No. 28, is-a labor organization affiliated with the American Federation ofLabor, admitting to its membership all employees in the respondent'splant with the exception of office and supervisory employees,fore--men, and executives.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsIn April 1937 Melton, one of the respondent's employees, told Con--way, the plant superintendent,that he intended to circulate a peti-tion among the employees to determine whether or not they wantedto join the Union. Conway replied, "Do as you please,"and Melton.thereafter prepared a petition reading substantially as follows :We, the employees of the M. H. Ritzwoller Cooperage Com-pany, pledge ourselves to join the Coopers International Union.After circulation throughout the plant among the respondent's nonsupervisory employees, who at the time numbered about 150, the.petition contained 136 names.During the time when the petitionwas being examined and signed by the employees it was often leftin a small room known as the"hoop-room."Conway discovered thepetition there, read it, and reported the matter to William Nuss-baum,general manager.Later the same day, Nussbaum called to his THE Al. H. RITZWOLLER COMPANY19)office a selected group of employees and told them that, "althoughhe could not afford it," he would give all the employees a raise of21/2 cents an hour.Nussbaum denied statements derogatory to the-Union attributed to him by several of the employees who attended:this meeting in his office, insisting that the Union was neither men-tioned nor discussed, but admitted that his knowledge of the petitionhad prompted him to call in the group of employees, an unprece-dented move on his part.He also testified, and was corroboratedby Conway's testimony, that the raise was given to quiet the "un-easiness" then prevalent among the employees.Three of the em-ployees who were called to Nussbaum's office testified that he hadtold them that the Union would do them no good and that he wouldnot recognize it but would close the plant up and let them starve to,death before he would do so. In spite of Nussbaum's denial, webelieve that he made such statements because of the uniformity andclarity of the testimony of the three employees. In coming to this.conclusion, we are. also persuaded by the fact that the incident whichadmittedly prompted Nussbaum to call the employees to his officewas the circulation of a petition evidencing employee support of theUnion.Except for three occasions in May 1937 when William G. Tate,organizer. for the Union, met with Nussbaum to discuss the circum-stances surrounding the lay-off of individual employees, the recorddoes not disclose any further incident with respect to the Unionuntil June 10, 1937.On that day Tate and Poidl, an internationalrepresentative of the Union, met Nussbaum in 'front of the plant and.gave him a copy of a proposed contract with the Union which theyasked him to discuss with them.On this occasion the union repre-sentatives claimed' to represent a majority of the employees andindicated that they wished to open negotiations immediately.Nuss-baum told them, however, that he was leaving the city for 2 or 3,days and suggested that they call him after his return.The unionrepresentatives thereupon suggested that he keep the copy of theproposed contract and read it over before their next meeting.Al-though Nussbaum was back at his desk on June 14 and 15, Tate wastold that he was out when attempting to reach him on each of thosedays.At a meeting of the Union on June 16, Tate reported to therespondent's employees who were present concerning his efforts to,negotiate with Nussbaum.At this meeting a committee consistingof Tate and Poidl, and two employees, Melton and Gwynne, wasinstructed to make a further attempt to negotiate with Nussbaumand was authorized to call a strike if he refused.On the following day, June 17, this committee appeared at theplant office and asked for Nussbaum.Because Nussbaum was at 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe time on a trip to Baltimore, Philadelphia, and New York, thecommittee was met by his brother, Bertram Nussbaum. The com-mnittee told Bertram Nussbaum that unless a conference with respectto their proposed agreement was arranged within 24 hours therewould be a strike.Bertram Nussbaum agreed to telephone hisbrother in New York City and give the committee an answer withrespect to a conference within the 24-hour period.When Melton returned to work after this conference, he observedwhat he termed unusual activity with respect to the loading of barrelsfor shipment and noticed that bourbon barrels were being loaded"hot," that is directly after assembly without being allowed to cooland without having been reset, a practice which he had never beforeobserved during his 12 years with the respondent.Melton thereupondiscussed the situation with several other employees and discoveredthat they were of the opinion that, if a strike was to have any chanceof success, it should be called before the respondent had time to "gutthe warehouse." In response to a predetermined signal by Melton,the employees walked out at 2 o'clock that afternoon.Participationin the strike was so widespread that operations ceased almost im-mediately.Itwas not until, after the strike was in progress thatBertram Nussbaum reached his brother in New York City.Wheninformed of the situation William Nussbaum decided to return toChicago the following morning.No reply was given, however, totheUnion's request that a date for a conference be set within 24hours.On the following morning, June 18, William Nussbaum returnedto the plant and received the union committee in his office.There isa conflict in the evidence as to whether the committeemen . asked thatNussbaum negotiate in an attempt to settle the strike at that time orwhether they indicated that they would return when he was moredisposed to talk with them.The evidence is clear, however, thatNussbaum made no offer to negotiate and showed no desire to settlethe strike at that time.Thereafter, although Tate was at the plantdaily to consult with the strikers, and on at least one occasion, July 7,called at the office for an interview with Nussbaum, the respondentindicted no' willingness to confer.About the middle of July, theUnion enlisted the services of a Federal conciliator who, aftertalking with Nussbaum on the telephone, informed Tate and Poidlthat there was no indication that. Nussbaum intended to negotiatewith them.On July 22 the Union filed a charge with the Board,alleginginter aliathat the respondent had refused and was continu-ing to refuse to bargain with the Union. THE M. H. RITZWOLLER COMPANY21On Friday, July 23, the respondent posted the following notice onthe door of the employees' entrance to the plant where it could beseen by all pickets and others passingby on the street:This plant will resume operations on Monday-July 26 underthe same terms and conditions as the plant has run in the past.THE M. H. RITZWOLLERCOMPANY.At the same time the respondent caused a number of individuals notformerly employed by it to be brought through the picket line intaxicabs and put to work in the plant preparing for the resumptionof operations.After thus making plain its resolve to reopen theplant without settling the strike, the respondent also began the indi-vidual solicitation of strikers to return to work by means of letters,phone calls, and messages relayed through fellow employees.Pro-duction was begun on July 26 on a limited basis with a crew consistingof a number of new employees and some old employees who hadaccepted the terms laid down by the respondent for reinstatement.Many of the strikers, however, refused the respondent's offer of re-instatement on the ground that they did not intend to return to workuntil a settlement was reached with the Union.Throughout Augustthe volume of production was gradually increased, additional newemployees were hired, and more strikers returned to work.Tate toldthe strikers at this time that the Union would not object to theirreturning to work in view of the hardship they were undergoing andalso in view of the fact that there was no immediate prospect ofsettling the difficulty between the respondent and the Union.Picket-ing was continued, however, until February 1938, during which timea substantial number of strikers continued without employment.On September 24, 1937, Tate, accompanied by several strikers, metwith Nussbaum in a further attempt to reach an understanding.There is a direct conflict in the evidence as to what took place at thisconference.Tate and two of the strikers who accompanied him tothe conference testified that the Union offered to call off the strikeif the respondent would agree to rehire all the strikers remainingout of work and to discharge the strikebreakers who had been engagedby the respondent since operations were resumed but that the respond-ent refused the offer.Nussbaum and Basketfield, the respondent'schief clerk, insisted on the other hand that the conference was con-fined to a. discussion of the terms of the contract proposed by theUnion on June 10 and that calling off the strike and return of allstrikers to work was not mentioned.The Union's account of thisconference is entirely plausible in the light of the return to work ofa number of strikers during August and of Tate's statement to themen that the Union would not object to any effort they might make199549-39-vol. 15-3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDto return.The testimony that the respondent refused the offer is alsoin accord with the respondent's refusal on prior and subsequent occa-sions to replace new employees with strikers applying for reinstate-ment.We therefore accept as true the account of the September 24conference given by the union men.No further negotiations took place until November, when the partiesmet in the Board's Regional Office.Nussbaum explained on this oc-casion that he had always given the Union a "hearing" and agreedtomeet again with the union representatives in an attempt to reachan understanding.Two conferences were subsequently held in Nuss-baum's office, one late in November and another in December.Thetwo strikers who were present with Tate at the September 24 confer-ence and testified as to what occurred at that time were also present.at the December conference.Both testified that Nussbaum had saidagain that he could not get rid of the new employees and replace themwith strikers.Testimony of both Tate and Nussbaum establishes that the chiefitem under discussion at the November and December conferences wasthe contract proposed by the Union and more particularly the closed-shop and wage provisions of that agreement to which the respondentstrenuously objected.Tate also testified that during these confer-ences Nussbaum gave evidence of an aversion to reaching an agree-ment with the Union by saying, "I am not going to sign anything-with the Union. I don't agree to anything with the Union."Nuss-baum denied having made any such broad, general statement.Hetestified, however, that he was uncertain as to whether or not he wouldbe required to enter into a written agreement with the Union, in theevent that terms were agreed upon during negotiations.He admitted,furthermore, that he had made no attempt to reach an agreement byadvancing counterproposals.We are of the opinion from the recordthat Nussbaum, in addition to stating his fundamental disagreementwith the Union over the terms of its proposed contract, also made.plain the fact that he was not disposed to embody any terms or con-ditions with the Union in a written agreement.Up to the date of the hearing in this proceeding the situation re-mained relatively the same; no further conferences were held, newemployees continued upon the respondent's pay roll, and a number ofthe strikers continued to be without employment.B. Interference, restraint, and coercionAs we have previously stated, the circulation of the union petitionin April 1937 was followed almost immediately after discovery byConway by an act which was without precedent, the calling in by therespondent of a selected group of employees to receive a statement THE M. H. 'RITZWOLLER COMPANY23from the management. In spite of Nussbaum's denial, we have statedthat we believe from the testimony of the employees that he madestatements on this occasion which conveyed the impression that theUnion would not be recognized by the respondent and that the em-ployees had no need for an organization.This impression was rein-forced by the granting of the unsolicited, general increase in wages.Conway also told employees at this time that the respondent wouldnot recognize the Union.A number of the employees testified that subsequent to the callingof the strike Nussbaum made remarks to them which indicated thathe would never recognize the Union and that their picketing wasuseless.These remarks, which occurred on occasions when Nuss-baum passed the men while they were picketing the plant, wereseverally and categorically denied by Nussbaum.All of the remarksa.re,however, typical of Nussbaum's general attitude as revealed inthe record.One in particular was repeated by three different wit-nesses, each of whom testified that Nussbaum had said to him, "Youcan picket until doom's day but I will never recognize your Union."We are, therefore, of the opinion that Nussbaum made statements toindividual employees during the course of the strike to the effect thathe would not recognize the Union and that their picketing was useless.We find that the respondent, by the remarks of its officers andagents to individual employees, indicating that the respondent wouldnot recognize the Union and emphasizing that adherence to the Unioncause would be fruitless, and by announcing an unsolicited, generalincrease in wages at a time when the organization of its employeeshad just been inaugurated, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. The refusal to bargain collectively1.The appropriate unitIt was alleged in the complaint that the production and mainte-nance employees of the respondent, exclusive of supervisory and officeemployees, constituted a unit appropriate for the purposes of collec-tive bargaining.This definition corresponds with the Union's mem-bership which includes all of the respondent's employees with theexception of executives, foremen, and supervisory and office em-ployees.A stipulation was entered into at the hearing by all partiesto the effect that the unit as alleged was an appropriate unit. Therespondent, however, reserved the exception that night watchmenshould be excluded.The Trial Examiner found that the night watch-men should be included in the appropriate unit and the respondent 24DECISIONSOF NATIONALLABOR RELATIONS BOARDmade no exception to such finding.We find, therefore, that thewatchmen should be included within the unit.We find that the production and maintenance employees, exclusiveof executives, foremen, and supervisory and office employees, em-ployed by The M. H. Ritzwoller Company, Chicago, Illinois, consti-tute a unit appropriate for the purposes of collective bargaining andthat such unit insures to employees of the respondent the full benefitof their right to bargain collectively and otherwise effectuates thepolicies of the Act.2.The representation by the Union of a majority in theappropriate unitThe record discloses that on June 17, 1937, there were 154 employeeson the respondent's pay roll within the unit found to be appropriate.At the hearing the Union submitted 125 applications for membership'which were checked by the respondent but, by agreement of theparties, were not introduced in evidence.Counsel for the respondentadmitted, after the check of the applications, that 120 bore the namesof persons employed by the respondent on June 17, 1937.The recordalso discloses that at least 95 of these 120 applications bear datesranging from April 17 to June 16, 1937.Tate testified that the appli-cations were signed by employees or for them at their request atmeetings of the Union during that period.The respondent offeredno proof to refute this evidence of representation.Moreover, it iscorroborated by the fact that the employees supported the Union onJune 17 by striking for its recognition.We find that on June 17, 1937, the Union was the duly designatedrepresentative of a majority of the employees in the unit hereinabovefound to be appropriate for the purposes of collective bargainingand that, pursuant to Section 9 (a) of the Act, it is, therefore, theexclusive representative of all of the employees in such unit' for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainThe Union's position was clearly enunciated to the respondent atthe meeting between Nussbaum and the representatives of the Unionin front of the plant on June 10. It claimed to represent a majorityof the respondent's employees and requested an immediate confer-encefor the consideration of its proposed agreement.AlthoughNussbaum did not at this time unequivocallyrefuseto negotiate withtheUnion, he failed to extend to its representatives the friendlycourtesy of fixing a definite time for a conference when he should THE M. H. RITZWOLLER COMPANY25return to the city.He was content to suggest that they get in touchwith him. It is reasonable to believe that thereafter the Unionwould make every effort possible to confer with Nussbaum. It hadnothing to gain from delaying the negotiations.We therefore acceptas true Tate's testimony that he made several unsuccessful attemptsto reach Nussbaum prior to June 16. Furthermore, although Nuss-baum claims he received no message from the Union while in theoffice from June 12 to 15, he made no effort to communicate with theUnion's representatives and left no message for them when he againdeparted from the city.'Such circumstances indicate a dispositionon the part of the respondent to avoid or delay a conference withthe Union.When the strike was called on June 17 the respondent had beforeit the Union's demand that a conference date be set within 24 hours.It then became apparent that the employees would continue thestrike until the respondent should recognize and negotiate withthe Union. In spite of this situation, however, Nussbaum failed torefer to the Union's demand fora conference and made no offer tonegotiate when he and other representatives of the respondent metwith the representatives of the Union on June 18. In our view thisconstituted refusal on the respondent's part to bargain collectively .$Subsequently, with the Union's representatives within easy reach,the respondent showed no desire to attempt to compose its differenceswith the Union by means of negotiation.By Nussbaum's admission,Tate made an attempt to confer with him on July 7, but was toldthat he was out.Nussbaum claims that he waited in the office onJuly 8, but again he made no attempt to get in touch with Tate.The Union further manifested its desire to negotiate with therespondent when it called in the Federal conciliator about the middleof July.Nussbaum's testimony shows that he turned down a requestfrom the conciliator, whom he erroneously believed to be a repre-sentative of "The Federation of Labor," for a conference in the fol-lowing language.: "Well, I said, Mr. O'Connor, I feel very badlythat you waited until sucha latedate to call me up for the Union,because here we had such a shabby deal from your union. I can'tunderstand it . . . I am not in a frame of mind to come down-town, it is not agreeable to me, but you might call on me at yourleisure."We interpret this statement by Nussbaum as a further2 See'Matter of Suburban Lumber Co.,3N.L. R.B. 194; andMatter of NationalMotor Bearing Co., 5N. L. R. B. 409, enforced as modified,National Labor Relations Boardv.National Motor Bearing Company,102 F. (2d) 652,C.C.A. 9th, June 2, 1939.8For cases in which failures to reply to requests for bargaining conferences have beenheld to constitute refusals to bargain see:Matter of C. A. LundCo., 6 N. L. R. B. 423,pertinent sections of which were affirmed inNationalLaborRelations Board v. ChristianA. Lund,103 F. (2d) 815, C. C. A. 8th, May 1.0, 1939;Matter of the Triplett ElectricalInstrument Co.,5 N. L. R. B. 8335 ; andMatter of SomersetShoe Co., 5 N. L. R. B. 486. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanifestation of his reluctance to comply with the Union's requestfor negotiations.By announcing that it would reopen its plant on July 26, "on thesame terms and conditions as the plant has run in the past," and bysoliciting individual strikers to return to work without first nego-tiating with the Union, the respondent gave to its employees andto the Union further and unmistakable evidence of its determinationto refuse the Union's pending request for collective bargaining.Weare of the opinion that this action by the respondent amounted to afurther refusal to recognize the Union as the representative of itsemployees and to bargain collectively.At the conferences which took place thereafter, the respondentmade no sincere attempt to bargain collectively.When Nussbaumhad occasion to define collective bargaining in his testimony, hestated that it involved the giving of counterproposals for unaccept-able propositions advanced by the other party.His own account ofthe conference of September 24 indicates, however, that, during adiscussion of the Union's proposed contract, he characterized the con-tract as unacceptable because of its closed-shop and wage provisionsbut made no counterproposals whatsoever.Furthermore, accordingto his own testimony, the same process was repeated at the conferenceswith the Union late in November and in December. Nussbaum,therefore, failed in the conferences of September 24, November, andDecember to meet the obligations imposed upon him by his owndefinition of collective bargaining, a definition which is in accordwith settled principles.4In its dealings with the Union on the subject of recognition andcollective bargaining, the respondent adopted, from the outset, tac-tics of evasion and indirection.By such tactics, Nussbaum succeededin avoiding a conference with the Union's representatives during theperiod from June 10 to 17 and, thereby, in convincing the employeesthat he did not intend to negotiate.On June 18 this policy ofevasion was continued, even though the respondent was confrontedwith a strike of its employees in protest against its prior failure tonegotiate with the Union as their representative, and manifesteditself in Nussbaum's failure to reply to the Union's demand of June-17 that a conference date be set.As indicated above, we view this as*a refusal to bargain.By failing to communicate with Tate follow-ing the latter's call on July 7 and by refusing the Federal _ copcilia-tor's proposal of a meeting, Nussbaum further exhibited his determi-nation to avoid a conference.When, on July 23, the respondent an-4 SeeNational Labor Relations Board v. GlobeCottonMills, C. C.A. 5th,March 30,1939,affirming refusal to bargain,6 N. L. R. B. 461; andMatter of Newark Rivet WorksandUnity Lodge No. 420, United Electrical & Radio' Workers of America, C. I. 0.,9'N. L. R. B. 498. THE M. H. RITZWOLLER COMPANY27pounced the reopening of its plant and began soliciting individuals toreturn to work and when, on July 26, it effected that reopening with-out offering to negotiate with the Union, it again refused to bargaincollectively.Although, after having succeeded in reopening itsplant, the respondent was willing to confer with the Union, it wasnot ready to accede to the Union's demand for bona fide collectivebargaining.It then withheld such bargaining from the Union byrefusing, at the conference of September 24 and at the conferencesin November and December 1937, to offer any counterproposals whenit voiced unalterable objection to provisions of the Union's proposedcontract.We find that the respondent refused on June 18, July 23, July 26,September 24, and at the conferences in November and December,1937, and at all times thereafter has continued to refuse, to bargaincollectivelywith the Union as the representative of its employees.with respect to wages, rates of pay, hours of employment, and otherconditions of employment, thereby prolonging the strike institutedby its employees on June 17, 1937..We further find that the respondent, by its refusal to bargain withthe Union, has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed to them in Section 7 of theAct.D. Discrimination with regard to tenure of employment1.The refusals to reinstateThe complaint, as amended, alleged that 28 named employees madeapplication for reinstatement subsequent to the reopening of theplant on July 26 and were refused such reinstatement because oftheir union activities.During the hearing, on motion of Board'scounsel, the names of two 5 of the 28 were withdrawn from the com-plaint.Two women named in the complaint 8 were admitted by therespondent to have been refused reinstatement upon individual appli-cation.In explanation of these two refusals the respondent adducedevidence to show that prior to the dates in August 1937 on whichthe two women applied the respondent had decided to dispense withthe services of all women employees because of an 8-hour day lawfor women which became effective in Illinois on July 1, 1937, duringthe course of the strike.The Trial Examiner found that neither ofthese two refusals to reinstate was discriminatory.We are of theopinion and we find that his finding was proper.As to the 24 re-maining employees named in the complaint, the respondent eitheradmitted or failed to deny that 7 had been refused reinstatement5Wilbur Springer and Joseph Williams.6 Corrine Ford and Pearl Franklin. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDupon individual application.'We find that the 7 employees wererefused reinstatement upon individual application.The evidencewith! respect to the individual applications for reinstatement of theother 17 named employees is conflicting and uncertain and we areunable to find that such employees made individual applications forreinstatement.Itwas further alleged in the complaint,as amended,that onSeptember 24, 1937, the Union applied for reinstatement on behalfof all the striking employees and that this applicationwas refusedby the respondent.We have found, for thereasonshereinbeforeindicated, that the record supports this allegation of the complaint.This application by the Union covered 13 8 of the 17 ° employees forwhom no individual applications for reinstatement. were found inthe preceding paragraph.Having found that the respondent refused certain individual ap-plications for reinstatement and the blanket application of the Union,we shall consider whether such refusals were made in violation of aduty to reinstate the striking employees.We have previously foundthat the strike was prolonged after June 18 by the respondent'srefusal to recognize and bargain collectively with the Union.More-over, the strike was further prolonged and continuedbecause ofsubsequent refusals by the respondent to recognize and bargain withtheUnion.The employees were, therefore, without work as theresult of a labor dispute prolonged by the respondent's unfair laborpractices and were entitled to reinstatement upon application,10 inso faras employment was available.The failure of strikers to respond to the respondent's notice of thereopening of the plant, posted on July 23, and to its subsequent solici-tation of individual employees to return to work did not, as contendedby the respondent, operate to deprive them of their right to subse-quent reinstatement upon application, when the basis of their actionwas the respondent's refusal to comply with the Act byrecognizingthe Union and bargaining collectively.When many strikersrefused7 The names of the seven employees and the dates on which they were refused reinstate-ment appear in Appendix A.8 The 13 are listed in Appendix B.e The record discloses that,4 of the 17 could not or would not have accepted reinstate-ment had it been offered on September 24, 1937. (1) Percy Marsh testified that he wasilland unable to work from September 1, 1.937, to the date of the hearing;(2)EunichWashington testified that he was incapacitated from August 21, 1937, to February 1938;(3) Andrew Scola and (4)Alfred H.Reynders,engineers,both admitted that they refusedoffers of reinstatement about August 21, 1937, not because of any unfair labor practiceof the respondent but because their own demand for a 6-day week was refused.'°National Labor Relations Board v. Remington Rand, Inc.,94 F. (2d) 862(C. C. A.2d, 1938);aff'g. 2 N. L. It. B.626; cert. denied,304 U. S.576 and 585;National LaborRelations Board v. Black Diamond Steamship Corp.,94 F.(2d) 875(C. C. A. 2d, 1938) ;aff'g. 3 N. L. It. B.84; cert. denied,304 U. S. 579;Matter of Los Angeles Brick & ClayProductsCo., 11 N. L. It. B. 750; andMatter of Stehli andCo., Inc.,11 N.L. It. B. 1397,and cases cited therein. THE M. H. RITZWOLLER COMPANY29to return to work on July 26, or shortly thereafter, the respondenthired new employees.The respondent admits and the Trial Ex-aminer found, that from' the reopening of its plant on July 26 to thedate of the hearing in this proceeding it had in its employ a total of76 men who were not on its pay roll on June 17, 1937, and who per-formed work previously done by striking employees not reinstated.Twenty-three such employees were on the pay roll continuouslyfrom the first week in August to November 9, 1937, a period coveringthe dates on which the seven strikers listed in Appendix A appliedindividually for reinstatement.Stillotherswere employed forfractions of that period.On the date of the Union's blanket appli-cation for reinstatement of strikers, September 24, 1937, there were43 such employees on the pay roll.At the time of the hearing, therespondent had on its pay roll 21 such employees.The respondent,however, permitted this situation to bar the reinstatement of strik-ers.When individual strikers applied for reinstatement, the newemployees were retained, and when the Union requested that therespondent replace these new employees by rehiring the strikers, itrefused.At as late a date as the hearing, it showed no dispositionto displace employees hired after the strike began upon the appli-cation of strikers for reinstatement.h1Such action by the respondentwas contrary to its obligation to reinstate strikers upon application,dismissing if necessary employees newly hired since June 18, whenthe strike was prolonged by its unfair labor practices.12The re-spondent's refusal to replace the strikebreakers upon application bythe strikers for reinstatement was, therefore, a discrimination, withinthe meaning of Section 8 (3) of the Act.13We find that by refusing the individual applications for reinstate-ment of the employees listed in Appendix A and by refusing theUnion's application for the reinstatement of the employees listed inAppendix B, the respondent discriminated in regard to the tenureof employment of such employees, thereby discouraging membershipin the Union, and that, by said acts, it interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.11 Although the Trial Examiner interpreted statements made on the witness stand bythe respondent'sofficers'and agents as amounting to an offer of reinstatement, we canfind in such statements only a declared intention to reinstate strikers on applicationwhenever jobs become available in the ordinary course of business.'Matter ofAmerican Manufacturing Company,5N.L.R.B. 443, order enforced inNational Labor Relations Board v. American Manufacturing CompanyandNu-Art Em-ployees, Inc.,Internenor,106 F.(2) 61, C. C. A.2d, July 26,1939;Matter of AluminumProducts Company, 7 N.L. R. B. 1219; andMatter of Acme Air Appliance Company, Inc.,10 N. L. R. B. 1385.-18 Cf.Matter of MoKaig-Hatch, Inc.,10 N. L.R. B. 33, andMatterofWestern FeltWorks,10 N. L. R. B. 407. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe allegations of the complaint that Corrine Ford, Pearl Frank-lin,Percy Marsh, Eunich Washington, Andrew Scola, and AlfredH.Reynders were discriminatorily refused reinstatement uponapplication will be dismissed.2.The alleged discharges and the alleged discrimination with regardto tenure and terms and conditions of employmentAdam Reposkywas laid off by the respondent, along with fourother employees, on April 17, 1937.Prior to that date he had signeda, petition supporting the Union but had not applied for member-ship.Subsequently Tate conferred with Nussbaum with respect toReposky's lay-off and accepted Nussbaum's explanation that the lay-offwas caused by lack of work. There is nothing in the record tosupport the allegation that Reposky's discharge was discriminatory,within the meaning of Section 8 (3) of the Act.The allegations of the complaint, in so far as they relate to thedischarge of Adam Reposky, will, therefore, be dismissed.John Gillespie,a watchman employed by the respondent, was dis-charged on July 1, 1937. By agreement with the Union, he con-tinued his duties after the strike began on June 17.From that dateto the date of his discharge, nine reports of neglect of duty wereissued to the respondent by the Illinois District Telegraph Company,whose automatic recording service the respondent utilized.No likenumber of reports had ever before been issued against this employeein so short a period of time.Furthermore, Gillespie's duties at theplant were less numerous after the strike began than at any previoustime.The respondent's chief engineer testified that he had dis-charged Gillespie on July 1 because of these reports against himand that no other consideration had entered into the matter.Wefind that the record fails to sustain the allegation that Gillespie'sdischarge was discriminatory, within the meaning of Section 8 (3)of the Act, but, on the contrary, establishes affirmatively that suchdischarge resulted from neglect of duty.The allegations of the complaint, in so far as they relate to thedischarge of John Gillespie, will, therefore, be dismissed.McKinley Cal/wuncomplained of a temporary lay-off and irregu-lar and discontinuous employment during the period from April 17to June 17, 1937.On the witness stand, however, he admitted thesubstantial accuracy of pay-roll reports submitted in evidence bythe respondent, indicating that his average weekly earnings fromApril 17 to June 17, 1937, were greater than. they had been for a10-weeks period preceding April 17, 1937.The record fails to sup-port the allegation that McKinley Calhoun was discriminated against THE M. H. RITZWOLLER COMPANY .31during the period from April 17 to June 17, 1937, within the meaningof Section 8 (3) of the Act.The allegations of the complaint, in so far as they relate to thealleged temporary lay-off of and the irregular and discontinuousemployment alleged to have been given to McKinley Calhoun, will,therefore, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing.com-merce and the free flow of commerce.THE REMmyWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.We shall order the respondentto ceaseaid desist from such interference, restraint, and coercion.We have also found that the respondent has refused and continuesto refuse to bargain collectively with the Union as the representativeof its employees with respect to wages, rates of pay, hours of employ-ment, and other conditions of employment.We shall order the re-spondent to bargain collectively with the Union, upon request. Inview of the fact that the respondent has expressed uncertainty as toits duty to enter into a written agreement with the Union, we shallalso include in our order a direction that it embody mutually accept-able propositions in a written contract, if requested to do so 14We have further found that the respondent discriminatedagainstthe employees listed in Appendices A and B in regard to their tenureof employment.We shall, therefore, order the respondent to offerall such employees, except Simon P. Calhoun, who admitted at thehearing that he had refused an offer of reinstatement made by Nuss-baum in February 1938, reinstatement to their formeror substan-tially equivalent positions.15Such reinstatement shall be effected inthe following manner :All persons employed by the respondent since June 18, 1937, andwho were not on its pay roll as of that date, shall, if necessary toprovide employment for those to be offered reinstatement, be dis-14Cf.Matter ofFederal Carton Corporation,5N. L. R.B. 879;Matter of SunshineMining Company,7 N. L. R. B. 1252;andMatter of Highland Park Manufacturing Co.,12 N. L.R. B. 1238,and casescited therein.17A similar remedy may be found inMatterofWesternFeltWorks, supra,footnote 13. 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDmissed.If, thereupon, by reason of a reduction in theforce sinceJune 18, 1937, there is not sufficient employment immediately avail-able for the remaining employees, including those to beoffered re-instatement,all availablepositions shall be distributed among suchremainingemployees in accordance with the respondent'susualmethod of reducing its force, without discriminationagainst any em-ployee because of his affiliation with the Union or activity on itsbehalf.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upona preferential list prepared in accordance with the principles setforth in the previous sentence, and in accordance with such list, beoffered employment in their former or substantially equivalent posi-tions as such employment becomes available and before other personsare hired for such work.The loss of pay resulting from the discriminations is measured bythe amount received by employees continued upon the pay roll inpreference to the strikers after applications for reinstatement by oron behalf of the latter.We shall, therefore, order the respondent topay to each of the employees listed in Appendices A and B an amountequal to that which he would have earned as wages during the periodfrom the date of the respondent's refusal of his application for rein-statement to the date of the offer of reinstatement or placement onthe preferential list pursuant to the terms of our Orderherein,16 lesshis net earnings,'' if any, during that period, had the respondent, atthe time of his application reinstated such employee in accordancewith the principles set forth in the preceding paragraph .18The record establishes that Percy Marsh and Eunich Washingtonparticipated in the strike but made no individual applications forreinstatement and, because of incapacity at the time, were not in-cluded in the Union's blanket application of September 24, 1937."With respect to Simon P. Calhoun, the amount of his back pay shall be computed inthe same manner as that of other employees but shall be limited to the period fromSeptember 24, 1937, to February 1, 1938, since, as stated above, he admittedly rejectedan offer of reinstatement sometime during the latter month.Sidney Thomas,who wasfound to have applied in person for reinstatement late in October 1937, had been, priorto that date, included in the Union's blanket application.His back pay should, therefore,be computed from September 24, 1937, rather than from the date of his individualapplication.17By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with seeking work or working elsewherethan for the respondent, which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, 8 N. 'L.R.B. 440.Monies received for work performedupon Federal,State, county, municipal,or other work-relief projects are not consideredas earnings,but shall be deducted from the sum due the employee,and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal, State, county,municipal,or other government or governments which supplied the funds for said work-relief projects.18For a substantially similar remedy see :MatterofMclaig-Ilatch,Inc., supra;andMatter of Western Felt Works,supra. THE M. H. RITZWOLLER COMPANY33They, nevertheless, desire reinstatement. Inasmuch as Marsh andWashington occupy the status of participants in a strike which wasprolonged by the respondent's unfair labor practices, we shall orderthe respondent, upon application, to offer them reinstatement orplacement upon a preferential list, in the manner set forth above foremployees ordered to be offered reinstatement without application.Other strikers, not specifically named in 'the record, are undoubtedlyin a position similar to that of Marsh and Washington.We shall,therefore, not confine this provision of our order to Marsh and Wash-ington but shall include in it all strikers similarly situated.We shall also order the respondent to make whole Percy Marsh andEunich Washington and all other strikers similarly situated for anyloss of pay they will have suffered by reason of the respondent's re-fusal to reinstate them or place them upon a preferential list, uponapplication, following the issuance of our Order, by payment to eachof them of a sum of money equal to that which each would normallyhave earned as wages during the period from 5 days after the date ofhis application for reinstatement to the date of the offer of employ-ment or placement upon a preferential list as required by the pre-ceding paragraph, less his net earnings,"' if any, during that period.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.Coopers' International Union of North America, Local No. 28,isa labor organization, within the meaning of Section 2 (5) ofthe Act.2.The production and maintenance employees of the respondent,excluding executives, foremen, and supervisory and office employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.3.Coopers' International Union of North America, Local No. 28,was on June 17, 1938, and at all subsequent times has been the ex-clusive representative of all the employees in the above unit for thepurposes of collective bargaining, within the meaning of Section9 (a) of the Act.4.By refusing, on June 18, July 23, July 26, September 24, and inNovember and December, 1937, and thereafter, to bargain collectivelywith the Union as the exclusive representative of the employees in theabove stated unit the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (5) of theAct.'-See footnote17, supra. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the tenure of employment of theemployees listed in Appendices A and B, thereby discouraging mem-bership in the Union, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the.respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, by discharging Adam Re-posky .and John Gillespie, by temporarily laying off and affordingirregular and discontinuous employment to McKinley Calhoun, or byrefusing reinstatement upon application to Corrine Ford, PearlFranklin, Percy Marsh, Eunich Washington, Andrew Scola, andAlfred II. Reynders.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The M. H. Ritzwoller Company, Chicago, Illinois, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with the exclusive representa-tive of its production and maintenance employees, excluding execu-tives, foremen, and supervisory and office employees;(b)Discouraging membership in Coopers' International Union ofNorth America,'Local No. 28, or any other labor organization of itsemployees, by refusing to reinstate any of its employees, includingthose who went on strike on June 17, 1937, or in any other manner dis-criminating, in. regard to their hire or tenure of employment or anyterms or conditions of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : THE M. H. RITZWOLLER COMPANY35(a)Upon request, bargain collectively with Coopers' InternationalUnion of North America, Local No. 28, as the exclusive representa-tive of its production and maintenance employees, excluding execu-tives, foremen, and supervisory and- office employees, and, in the eventthat an agreement is reached, execute a written contract with theUnion, embodying the terms of such agreement, if requested to do so ;(b)Offer to the employees listed in Appendices A and B, exceptSimon P. Calhoun, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity and other rights and privileges, in the manner set forth in thesection entitled "The Remedy" above, dismissing, to the extent neces-sary, all persons hired since June 18, 1937, and not on the respond-ent's pay roll as of that date, and placing employees, including thoseordered to be reinstated, for whom employment is not immediatelyavailable upon a preferential list in the manner set forth in said sec-tion, and thereafter, in said manner, offering them 'employment asit becomes available ;(c)Make whole, pursuant to the section entitled "The Remedy"above, the persons listed in Appendices A and B ;(d)Upon application, offer to Percy Marsh and Eunich Wash-ington and all other strikers similarly situated immediate and fullreinstatement or placement upon a preferential list, without prejudiceto their seniority and other rights and privileges, in the manner setforth in the section entitled "The Remedy" above;(e)Make whole Percy Marsh and Eunich Washington and all otherstrikers similarly situated, in the manner set forth in the sectionentitled "The Remedy" above;(f) Immediately post notices in conspicuous places in its plantand maintain such notices for a period of at least sixty (60) con-secutive days, stating (1) that the respondent will cease and desist inthe manner aforesaid and (2) that the respondent will take the affirma-tive action set forth in 2 (a), (b), (c), (d), and (e) of this Order;(g)Notify the Regional Director for the Thirteenth Region, Chi-cago, Illinois, in writing within ten (10) days from the date of-thisOrder what steps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent has engaged inunfair labor practices, within the meaning of Section 8 (3) of theAct, by discharging Adam Reposky and John Gillespie, by temporar-ily laying off and affording irregular and discontinuous employmentto McKinley Calhoun, and by refusing reinstatement upon applica-tion to Corrine Ford, Pearl Franklin, Percy Marsh, Eunich Wash-ington, Andrew Scola, and Alfred H. Reynders. 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX A1.Arthur Jones______________________ November 9, 1937.2.John Hollins ----------------------- September 15, 1937.3.Gust McDonald____________________ August 2, 1937.4.Charles Martin --------------------- September 15, 1937.5.Pearl Rogers ------------------------ August 15, 1937.6.Columbus Franklin_________________ First week in August 1937.7.Sidney Thomas____________________ Late in October 1937.APPENDIX B1.McKinley Calhoun2.Peter J. Calhoun3.Simon P. Calhoun4.B.W. Ford5.James Ford6.Jerry Gray7.Leslie Hill8.William Henry Taylor9.Fred Tyree10.Blane Young11.Simon Andrews12.George Dennis13.George GunthropMR. WILLIAM M. LEISERSON took no part in the consideration of the'above Decison and Order.Q